Citation Nr: 1718739	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  10-12 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU). 

2.  Entitlement to Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, of the United States Code. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to June 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Board remanded this case in February 2014 for further development. 

The Veteran testified at a hearing before the undersigned in June 2011.  A transcript is of record. 

The Veteran submitted an October 2016 written statement regarding the denial of service connection for a right thumb disability in an April 2016 rating decision.  The Veteran submitted this statement shortly after an October 2016 statement of the case (SOC) was issued confirming the denial.  However, the Veteran's statement was in response to an October 2016 letter from the RO regarding his notice of disagreement (NOD) rather than in response to the SOC.  Because that letter and the SOC were sent to the Veteran at the same time, the Veteran may not have realized that he had to respond separately to the SOC by submitting a VA Form 9 or correspondence satisfying the requirements of a substantive appeal in order to perfect his appeal.  See 38 C.F.R. § 20.202 (2016).  The RO never responded to this letter.  As the Veteran's October 2016 statement makes it clear that he wished to continue pursuing the claim, he should be provided another opportunity to perfect his appeal.  This issue is referred to the agency of original jurisdiction for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are not sufficiently incapacitating as to prevent him from obtaining or maintaining substantially gainful activity in a sedentary occupation.  

2.  The Veteran's service-connected disabilities have not been assigned a permanent total disability rating.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to TDIU are not satisfied.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.19 (2016).

2.  The basic eligibility criteria for DEA benefits under Chapter 35, Title 38, United States Code are not satisfied.  38 U.S.C.A. § 3501 (West 2014); 38 C.F.R. §§ 3.807, 21.3021, 21.3040 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied, or no prejudicial error exists.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016); cf. Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA must notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, as well as the claimant's and VA's respective responsibilities for obtaining evidence in support of the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA must also make reasonable efforts to assist in obtaining evidence necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting the claimant in obtaining relevant Federal records, including but not limited to service treatment records and VA treatment records, and non-Federal records, and providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. §§ 3.159(c), 3.326(a), 3.327.

Here, correspondence sent to the Veteran satisfied all notice requirements, followed by adequate time to submit information and evidence before initial adjudication or readjudication of the claim.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007); Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  

Concerning the duty to assist, all identified records, including service treatment records (STRs), VA treatment records, and Social Security Administration (SSA) records have been obtained and added to the claims file.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  VA examinations have also been performed and medical opinions provided adequate for the Board to make a fully informed decision.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2016); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  There is no indication that there has been a material change in the severity of the Veteran's service-connected disabilities since last examined.  See 38 C.F.R. § 3.327(a).  Thus, further examination or opinion is not warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error exists.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004).

Because the criteria for DEA benefits under Chapter 35 are not satisfied as a matter of law, VA's duties to notify and assist on this issue are moot.  See 38 C.F.R. § 3.159(d) (2016); see also Mason v. Principi, 16 Vet. App. 129, 132 (2002) (holding that the VCAA does not apply when the law rather than the evidence is dispositive).

The Board finds substantial compliance with its prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  


II.  TDIU

A. Applicable Law

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age or nonservice-connected disability.  See 38 C.F.R. §§ 3.340, 3.341(a), 4.16(a); Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (holding that the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability); see also 38 C.F.R. § 4.19 (unemployability associated with advancing age or intercurrent disability may not be used as a basis for a total disability rating).  The claimant's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be considered.  38 C.F.R. § 4.16(b).  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 4.15.  While the rating is based primarily upon the average impairment in earning capacity, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effect of combinations of disability.  Id. 

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment shall generally be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment may also be established, on a facts found basis, when earned annual income exceeds the poverty threshold, including but not limited to employment in a protected environment such as a family business or sheltered workshop.  Id.  Consideration must be given in all claims to the nature of the employment and the reason for termination.  Id. 

Although the Board must give full consideration to "the effect of combinations of disability" in its determination, "neither the statute nor the relevant regulations require the combined effect to be assessed by a medical expert."  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Indeed, regulation places responsibility for the ultimate determination of unemployability on the Board or rating agency, not a medical examiner.  Id. (citing 38 C.F.R. § 4.16(a)).  Where separate medical opinions address the impact on employability resulting from independent disabilities, the Board is authorized to assess the aggregate effect of all disabilities.  Id.  

Certain percentage requirements must be satisfied in order to qualify for schedular consideration of entitlement to TDIU.  Specifically, if unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more.  38 C.F.R. § 4.16(a).  If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more.  Id.  Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system such as orthopedic disabilities, will be considered as one disability for TDIU purposes.  Id.  


B. Evidentiary Standard

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 


C. Facts

The Veteran's service-connected disabilities of the bilateral knees and lumbar spine satisfy the schedular requirements for TDIU.  During the pendency of this claim, his right knee disabilities have been assigned separate ratings of 60 percent for degenerative changes status post total right knee arthroplasty and 10 percent for instability, his left knee disability has been assigned a 30 percent rating for degenerative changes, and his lumbar spine disability has been assigned a 10 percent rating for lumbosacral strain.  See 38 C.F.R. § 4.16(a).  Service connection is also in effect for residuals of a fracture of the fourth metacarpal (ring finger) of the right hand, which is rated as noncompensable. 

The Veteran last worked as a personal assistant, taking care of a handicapped man, a job he held from July 2006 to September 2006.  See September 2009 VA Form 21-8940; SSA Records; October 2014 VA examination report.  Prior to that time, he worked in a public works department from May 1998 to August 2005 installing and repairing water and sewer lines.  He also has an employment background working as a handy man and electrician.  Id.  According to SSA, all these occupations involved medium to heavy exertion.  He completed high school, but did not complete any years of college.  Id.

The Veteran discontinued working in September 2006 due to his right knee disability.  See November 2008 VA examination report.  The VA treatment records show that the Veteran underwent right knee partial replacement surgery in September 2006, and then a total right knee replacement in August 2007.  He also underwent surgery in April 2007 for an infected right knee.  Based on these surgeries and subsequent convalescent periods, a 100 percent rating was in effect from September 2006 through September 30, 2008.  See 38 C.F.R. § 4.30 (2016).  

The SSA records show that the Veteran is in receipt of SSA disability benefits due to his knee disabilities effective August 2005.  In a July 2006 SSA examination report and residual functional capacity assessment, the examiner found that the Veteran could lift 20 pounds occasionally and 10 pounds frequently, could stand or walk with normal breaks for about 6 hours in an 8-hour workday, and could sit with normal breaks about 6 hours in an 8-hour work day.  Similar findings were rendered in a September 2007 SSA residual functional capacity assessment. 

A November 2006 SSA vocational analysis worksheet reflects that occupations within the Veteran's functional capacity and "vocational scope" included a hand presser, gluer, and production assembler.  

Notwithstanding the SSA examiner's findings and the vocational analysis, SSA granted disability benefits in a July 2008 decision.  In its decision, SSA found that the Veteran's knee disabilities limited him to sedentary work, and consequently prevented him from performing his past work, which involved medium to heavy exertional requirements.  SSA also factored in the Veteran's age, which was characterized as an individual closely approaching advanced age.  Finally, SSA found that the Veteran's job skills did not transfer to other occupations requiring only sedentary work.  SSA thus concluded that based on the Veteran's age, education, work experience, and "residual functional capacity" (i.e. the ability only to perform sedentary work), there were no jobs that existed in significant numbers in the national economy that the Veteran could perform. 

The VA treatment records show that the Veteran walks with a cane and bilateral knee braces (see, e.g., July 2009 record), that he underwent Synvisc injections to alleviate pain in August 2010, and that he has taken hydrocodone, a narcotic, four times a day to alleviate chronic pain in his low back and knees (see January 2011 records).  The Veteran's continued reports of chronic, uncontrolled pain associated with his back and knee disabilities, and which has been treated with narcotic pain medication, are documented in VA treatment records dated through 2016. 

In a November 2008 VA knee examination report, the examiner noted the Veteran's report of being unable to garden, and that he had a hard time taking care of his beagle hounds.  He also raced horses, but could not ride them, and could not work with them as he should.  

A June 2009 VA joints examination report reflects the Veteran's statement that he was unable to garden or take care of horses due to his knee disabilities.   

In an October 2009 VA examination report assessing the Veteran's knee, back, and hand disabilities, the examiner opined that the Veteran would be prohibited from doing a job requiring prolonged standing and walking, or heavy bending, but that he could certainly work in an environment where he could sit down and work with his hands and also take frequent breaks.  There was no residual deficit in the right hand, but the Veteran might be limited in his ability to grip on a repetitive basis, according to the examiner.  

The Veteran's treating physician, E.L., has written a number of statements in the VA treatment records on the Veteran's behalf regarding his functional limitations and ability to work.  In October 2008, Dr. L. wrote that the total knee replacement had only partially relieved pain.  The Veteran ambulated with a cane and could only bend his knee 90 degrees.  He had trouble standing or walking even short times.  In an April 2009 statement, Dr. E.L. wrote that the Veteran continued to have significant pain and would only be able to do sedentary work if standing was allowed.  The Veteran was "not trained for this," according to Dr. E.L., and so he concluded that the Veteran was not employable.  Dr. E.L. further stated that he did not anticipate future improvement.  

In a January 2010 statement, Dr. E.L. wrote that the Veteran would be unemployable except in a sedentary job with periodic standing.  He could not lift or bend due to severe degenerative joint disease of the back.  Dr. E.L. also noted that the Veteran's knee pain required pain medication, and that the Veteran reported dizziness.  The Board notes that the Veteran also reported dizziness as a side effect of codeine pain medication in his SSA application materials.  

Finally, in a June 2010 statement, Dr. E.L. noted that the Veteran continued to have back and knee pain, with worsening pain and stiffness in his right hand and occasional paresthesias, and that "as stated previously," the Veteran was unemployable. 

In a May 2011 letter, a treating VA nurse practitioner, L.C., stated that the Veteran had moderate back and bilateral knee pain that required daily pain medication, bracing, and ambulatory assistive devices.  His gait was unsteady.  Due to these problems, the Veteran could not lift, bend, sit or stand for long periods, according to the letter.  The letter also states that because the Veteran took narcotic pain medication, he would be disqualified from performing "other jobs as well."  

A June 2012 VA treatment record reflects that the Veteran's leisure or recreational activities included gardening, raising and training beagle hounds, walking horses, and fishing. 

A September 2012 VA treatment record reflects that the Veteran kept himself busy with chores.

A February 2013 VA treatment record reflects that the Veteran enjoyed working with his horses and hunting dogs.  He also enjoyed hunting and fishing. 

A June 2013 VA treatment record reflects that the Veteran had a summer of activities planned with his horses and youth from his church. 

A September 2013 VA treatment record reflects that the Veteran was unable to tend to his horses as he would like, and had considered selling them.  However, he was still training and running with his beagle hounds for rabbit hunting. 

To assess the impact of the Veteran's service-connected disabilities on his occupational functioning, VA examinations of the knees, back, and right hand were performed in October 2014.  After examining the Veteran and reviewing the claims file, the examiner opined that due to the Veteran's bilateral knee and back disabilities, he would be limited in his ability to do prolonged squatting, kneeling, walking, standing, bending, and lifting more than 20 pounds.  The examiner further found that the Veteran's service-connected residuals of a fracture of the fourth metacarpal of the right hand produced no objective limitations with regard to manual or sedentary employment.  The examiner concluded that the Veteran would not be able to do work involving manual labor, but that sedentary work was still feasible.  The examiner also reviewed the Veteran's work history and education, as described above, and found that his vocational background was sufficiently varied that it would not preclude him from maintaining gainful employment, even though his past work involved more strenuous exertion.  The examiner also noted that the Veteran appeared to have pain "out of proportion" to the physical examination and imaging findings. 

An October 2015 VA treatment record reflects that the Veteran was training his beagles and horses, and that his energy level was "great."  

A January 2016 VA treatment record reflects that the Veteran reported enjoying gardening, raising and training beagle hounds, rabbit hunting, walking horses, and fishing, although these hobbies were limited due to his physical problems. 

VA treatment records dated in April 2016 and May 2016 reflect that the Veteran was showing horses. 



D. Analysis 

The preponderance of the evidence weighs against unemployability due to the Veteran's service-connected disabilities.  

The SSA and VA examiners consistently found that the Veteran's disabilities, either singly or in their combined effects, did not prevent him from sedentary employment.  His treating physician, Dr. E.L., opined that the Veteran's knee and back disabilities limited him to sedentary employment, but did not state that the Veteran was unable to perform sedentary employment from a physical perspective.  Rather, Dr. E.L. stated that the Veteran could only perform sedentary jobs in which standing was allowed, but that the Veteran was "not trained for this," and on that basis concluded that the Veteran was unemployable.  However, Dr. E.L. did not explain why particular training was required to perform a sedentary job in which standing was allowed, or why the Veteran's vocational background and high school education precluded his transitioning to such work, including by learning the necessary skills.  Thus, Dr. E.L.'s opinion that the Veteran was unemployable lacks probative value, as it is not supported by an adequate explanation as to why the Veteran did not have, or could not acquire, the skills to perform sedentary work. 

The Veteran's treating nursing practitioner, L.C, similarly found that the Veteran's disabilities prevented him from lifting, bending, sitting, or standing for long periods, but did not state that he was unable to obtain or maintain substantially gainful employment in jobs requiring lighter or sedentary activity.  The nurse also stated that the Veteran's use of narcotics disqualified him from performing "other jobs as well," but did not state that it generally prevented him from obtaining or maintaining sedentary employment, even if it disqualified him from certain occupations. 

With regard to the Veteran's use of narcotic pain medication, the evidence does not show that its effects are such that the Veteran is unable to sustain the focus, persistence, or pace, to perform the quality of work on a consistent basis, required of a sedentary occupation in accordance with general standards for sedentary employment.  No medical professional has stated that the Veteran could not perform sedentary work by virtue of his use of narcotic pain medication, even if it would prevent or disqualify him from certain occupations. 

With regard to the Veteran's inability to sit for prolonged periods, there is no indication that a sedentary occupation would actually require that the Veteran sit for prolonged periods without being allowed to stand as needed.  Thus, the Veteran's limitations with regard to prolonged sitting do not prevent sedentary work, and no medical professional who has examined the Veteran and opined on this issue has found otherwise in terms of the physical requirements of such work.  

The Board has also considered the Veteran's reports of chronic pain.  There is no question that he is significantly limited by the pain and functional impairment resulting from his service-connected disabilities.  At the same time, no medical professional, including his treating physician, has found that the Veteran was unable to maintain substantially gainful activity in a sedentary occupation from a physical perspective.  His reports of training and working with dogs and horses, showing the horses, going rabbit hunting, gardening, and fishing, is another factor weighing against a finding that he is unable to engage in light or sedentary work, although the Board recognizes that the Veteran's ability to engage in these activities has been limited by his disabilities, and that these pursuits are not necessarily equivalent to full time employment.  In any event, the SSA and VA examination findings are sufficient to establish that the Veteran's disabilities do not prevent sedentary work in terms of the physical requirements for such work. 

The October 2014 VA medical opinion finding that the Veteran's service-connected disabilities and vocational and educational background did not prevent substantially gainful employment in a sedentary occupation is especially probative, as it represents the informed conclusion of a medical professional based on review of the Veteran's medical records and history, as well as the Veteran's employment history, and the findings made on examination.  

The Board finds that the objective opinions of medical professionals consistently finding that the Veteran's service-connected disabilities did not physically prevent sedentary employment, which are supported by explanations based on examination of the Veteran and review of his medical history, carry more weight than his own statements in support of this claim asserting that he is unable to work.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (the Board may properly find a medical expert's opinion more probative than a lay statement on medical issues); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence").  

The Board has also considered the Veteran's vocational background, experience, and education.  While the Veteran's work history has consisted of jobs involving medium to heavy exertion, this alone does not show that he is unable to transition to a job involving sedentary activity when his age is not taken into consideration.  SSA's vocational analysis found that jobs within the Veteran's functional capacity and "vocational scope" included a hand presser, gluer, and production assembler.  

Finally, the Board finds that SSA's July 2008 decision granting SSA disability benefits is not sufficient to support unemployability for TDIU purposes.  It is outweighed by the more probative evidence discussed above showing that the Veteran's disabilities, education, and vocational background and experience do not prevent him from substantially gainful activity in a sedentary occupation.  While SSA decisions are relevant, they are not controlling on the Board.  See Odiorne v. Principi, 3 Vet. App. 456, 461 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (indicating that SSA's favorable determination, while probative evidence to be considered in a claim with VA, is not binding on VA since the agencies have different disability determination requirements).  In this regard, SSA's legal criteria for assessing disability for SSA purposes differs in important respects from VA's framework for determining entitlement to TDIU.  See id.; White v. Principi, 243 F.3d 1378, 1380-81 (Fed. Cir. 2001) (noting that unlike SSA, VA has not adopted the treating physician rule).  For example, in contrast to SSA, VA does not take age into account in making this determination.  See 38 C.F.R. § 3.341(a).

In this case, the SSA decision found that the Veteran could still perform sedentary work, but based its decision to grant disability benefits in part on the Veteran's age (he was noted to be closely approaching advanced age at the time) and the lack of jobs existing in significant numbers in the national economy that the Veteran could perform within his "residual functional capacity" (i.e. sedentary work).  These factors are not considered by VA in determining whether the criteria for TDIU are satisfied.  See 38 C.F.R. §§ 3.340, 3.341(a), 4.16(a), 4.19.  The Board has reviewed the same evidence that SSA considered or discussed in its July 2008 disability determination, in addition to the evidence subsequent to that date, and finds that under VA law such evidence does not show unemployability for TDIU purposes since October 2008 (a total convalescent rating was in effect prior to that date), for the reasons explained above.  Moreover, no explanation was provided as to why the Veteran's vocational background and high school education supported a finding that he lacked the skills necessary to transition to sedentary work, or why he could not acquire them if his age were taken out of consideration.  The Veteran's high school education indicates that he has the cognitive ability to learn new skills associated with sedentary work, and there is no evidence suggesting otherwise.  

In sum, the preponderance of the evidence weighs against unemployability.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to TDIU is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 

The Board is grateful to the Veteran for his honorable service, and regrets that it cannot render a favorable decision in this matter. 


III.  DEA Benefits Under Chapter 35

Basic eligibility for Chapter 35 DEA benefits will be established, in relevant part, for a child of a veteran who has a permanent total disability rating.  38 U.S.C.A. § 3501(a)(1)(A); 38 C.F.R. §§ 3.807, 21.3021.  (Other criteria apply, in certain circumstances, where a veteran is deceased or where the claimant is a child of a service member still on active duty, and thus are not relevant in this case.  See id.)  To be eligible, the child must not have reached his or her 26th birthday on or before the effective date of the permanent and total rating.  38 C.F.R. § 21.3040(c). 

Here, a permanent total disability rating has not been assigned for the Veteran's service-connected disabilities.  Consequently, the criteria for basic eligibility for Chapter 35 DEA benefits are not satisfied.  See 38 C.F.R. §§ 3.807, 21.3021.

Because this claim must be denied as a matter of law, the benefit-of-the-doubt rule does not apply.  See Sabonis v. West, 6 Vet. App. 426, 430 (1994); cf. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

A total disability rating based on individual unemployability is denied. 

Dependents' Educational Assistance benefits under Chapter 35, Title 38, of the United States Code is denied. 



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


